In the case of American Export Door Corporation v. GaugerCo., ante p. 514, 283 P. 462, the plaintiff was awarded a judgment for breach of contract and the defendant was enjoined from making future sales of doors contrary to the terms of the contract. That judgment was based upon orders for doors received up to November 15, 1927. On appeal to this court, the judgment was reversed and the action dismissed.
In the case at bar, the appeal is prosecuted from judgment dismissing the action in which the plaintiff sought recovery of the defendant Gauger Company and the Durable Door Company, a corporation, alleged to be owned and controlled by defendant Gauger Company, for sales of doors subsequent to November 15, 1927, in violation of the contract. In conformity with the former opinion, in which is fully discussed the same question of law raised by this appeal, the judgment is affirmed.
 *Page 1